Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species I directed to claims 1-16 in the reply filed on 4/19/2022 is acknowledged.  Accordingly, claims 17-20 are withdrawn from consideration.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Objections
Claims 2-16 are objected to because of the following informalities:  
In regard to claims 2-16, the first line of each claim recites “A socket”.  For consistent antecedent basis and clarity this should be “The socket as claimed in”….  
Regarding claim 2, “each panel” should be “each of the panels” for consistent antecedent basis and clarity.
Regarding claim 5, “each panel” in line 7 of the claim should be “each of the panels” for consistent antecedent basis and clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 (and therefore claims 3-4) is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 2, it is unclear if “a first cantilevered support portion” is the same as “the plurality support portions” of claim 1.  Please use consistent terminology and antecedent basis throughout for clarity.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7, 9-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mahon (2011/0071647A1).

In regard to claim 1, Mahon discloses a prosthetic limb socket 1412 comprising: 
a rigid support member 1448 (socket; [0061]) comprising a distal base portion (distal end) and a plurality (defined as two or more) of support portions (portions 1448 between panels 1418) extending proximally from the base portion (fig 1); 
a plurality (defined as two or more) of adjustable panels 1418b,c,e disposed between the support portions (sections of socket 1448 between panels) of the support member 1448; 
and means for adjusting (interpreted under 112f as cord) 1414 a radial position of the panels 1418 relative to the support portions 1448, wherein the panels 1418 are held in position between the support portions by the means for adjusting 1414 (see dotted lines, fig 39-40).
In regard to claim 7, Mahon discloses a socket as claimed in claim 1, and further discloses the panels 1418 comprise a rigid or semi-rigid outer shell 144 [0061] and a resiliently compressible inner portion 154 [0065].  
In regard to claim 9, Mahon discloses a socket as claimed in claim 1, wherein in combination the support portions (portions of 1448 between panels) and panels 1418 extend around the circumference of the socket (see fig 40-42).  
In regard to claim 10, Mahon discloses a socket as claimed in claim 1, and further discloses the means for adjusting (interpreted as cords) 1414 a radial position of the panels relative to the support portions comprises a cord or cords 1414 traversing (defined as travels across) the support portions (portions of 1448 between panels 1418) and the panels 1418 (see fig 40; [0152]).  
In regard to claim 11, Mahon discloses a socket as claimed in claim 10, and further discloses the cord is or the cords 1414 are disposed on an outer surface of the support portions or embedded within an outer shell of the support portions (see fig 3, embedded within the socket wall which is the support portion 1448 in fig 40).  
In regard to claim 12, Mahon discloses a socket as claimed in claim 10, and further discloses the cords comprise a first cord and a second cord.  [0157]
In regard to claim 13,  Mahon discloses a socket as claimed in claim 10, further comprising means for drawing (interpreted as reel) 1416 the cord or cords radially inwards [0156].  
In regard to claim 14, Mahon discloses the socket as claimed in claim 13, and further discloses the means for drawing the cord or cords radially inwards comprises a ratchet mechanism (claim 30).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahon (2011/0071647A1) in view of Franke (2012/0083722A1).

In regard to claim 8, Mahon meets the claim limitations as discussed in the rejection of claim 7, and further teaches a strip (see layers on panels in fig 3) but does not teach the inner portion comprises ethylene vinyl acetate.  Franke teaches a pad made of ethylene-vinyl acetate [0073].  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the material of the inner portion of Franke in place of the material of the inner portion of Mahon because the material is flexible, elastomeric and resilient [0073].

Claims 2-6, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahon (2011/0071647A1).

In regard to claim 2, Mahon meets the claim limitations as discussed in the rejection of claim 1, and further teaches the socket is a transfemoral or knee disarticulation socket for a transfemoral or knee disarticulation residual limb respectively (fig 39, the bone 1486 is a femur and accordingly the socket is for a transfemoral or knee disarticulation amputee) 
and wherein the plurality (defined as two or more) of adjustable panels (1418d,e, c) comprise: 
first 1418d and second adjustable 1418e panels, each panel being disposed in one of the pair of windows (fig 40; [0155: may be free floating]) between the first and second support portions (between portions 1448; fig 40).  
and the plurality of support portions (sections of 1448 between panels 1418) comprise: 
a first cantilevered support portion extending around a majority of a circumference of the socket (see 938 in fig 18; [0063; 0119])
a second cantilevered support portion (see 936, fig 20; see opposite 938 in fig 18; [0063, 0119]) and defining a pair of windows (see 930 on either side of 936, fig 18, 20) between lateral edges of the first and second support portions (fig 18, 20). 
However, Mahon teaches the first and second cantilevered support portion in a different embodiment than that of figure 40.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the cantilevered socket sections as shown at 936, and 938 in figure 18, 20; [0118], in Mahon’s invention in the embodiment of figure 40 because the cantilevered support socket portions offer additional adjustability in between the panels as opposite to a rigid and nonadjustable main socket.
In regard to claim 3, Mahon meets the claim limitations as discussed in the rejection of claim 2, and further teaches the first support portion 938 extends around a medial portion of the circumference of the socket (extends around medial and lateral sides, fig 18); 
the first panel extends along an anterior lateral portion of the socket (fig 40, 42); 
the second panel extends along a posterior lateral portion of the socket (fig 42).
	While Mahon does not teach the second support portion 936 extends along a lateral portion of the socket, Mahon does teach that the socket can act as a hinged portions [0119]; [0063].
	It has been held that a mere rearrangement of the working parts of an invention, yielding a predictable result, requires no more than routine skill in the art.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to make the second support portion extend along a lateral portion of the socket instead of the posterior portion since the embodiment of figure 40 is a transfemoral instead of a transtibial socket and the relocation of this panel will improve medial-lateral stability during gait which is more important at this amputation level (the hip is a ball joint where the knee joint acts more like a hinge).  Absent a teaching of criticality (new or unexpected results), this arrangement is deemed to have been known by those skilled in the art at the time the invention was filed.  MPEP 2144.04VIC
In regard to claim 4, Mahon meets the claim limitations as discussed in the rejection of claim 2, but does not teach the first and second panels 1418 extend proximally beyond the second support portion (936).  
However, it has been held that a mere change in size requires no more than routine skill in the art.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to extend the first and second panels 1418 to extend proximally beyond the second support portion 936 when the embodiments are combined in order to increase adjustability of the socket by having longer panels.  Absent a teaching of criticality (new or unexpected results), this arrangement is deemed to have been known by those skilled in the art at the time the invention was filed. MPEP 2144.04IVA
In regard to claims 5-6, Mahon meets the claim limitations as discussed in the rejection of claim 1, wherein the socket is a transfemoral or knee disarticulation socket for a transfemoral or knee disarticulation residual limb respectively (transfemoral, see fig 40)
and the plurality (defined as two or more) of support portions (portions of socket between panels 1418) comprise first, second and third cantilevered support portions 936 [0063; 0119], the support portions defining between their lateral edges first, second third and fourth windows (see windows around 936; fig 20; so cantilevered support portion works properly); 
and the plurality of adjustable panels 1418 comprise first 14183, second 1418d and third adjustable panels 1418b, each panel 1418 being disposed in one of the first, second and third windows and fourth windows (fig 40).  
However, Mahon teaches the cantilevered socket support portions 936 in the embodiment of fig 20; not the socket embodiment of fig 40.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make the socket portions in between each window 1418 cantilevered as shown at 936 in fig 20 in the embodiment of the socket of fig 40 in order to add additional adjustability to the socket.
In regard to claim 15, Mahon meets the claim limitations as discussed in the rejection of claim 14, and further teaches the cords comprise a first cord and a second cord [0157], and, wherein the ratchet mechanism comprises first and second ratchet reels [0160: plurality of tightening mechanisms], each ratchet reel drawing in one of the first or second cords, the first and second cords being spaced distally and proximally of each other along the support portions.  (see fig 2)  However, the multiple ratchet reels are taught in a different embodiment of Mahon than figure 40.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the multiple ratchet and cord setup of figure 2 with the socket of figure 40 because this arrangement allows different areas of the socket to be tightened in or by different amounts to optimize socket comfort.  [0073]

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahon (2011/0071647A1) in view of (JP2017/500173A).

In regard to claim 16, Mahon meets the claim limitations as discussed in the rejection of claim 13, but does not teach the means for drawing the cord radially inwards comprises a motor.
JP teaches the means for drawing the cord radially inwards comprises a motor.  [0104: reel may be replaced with a motorized device that tightens]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the means for drawing the cord of JP in place of the means for drawing the cord of Mahon because the motorized version allows automatic adjustments [0104] and is useful for a patient who is unable to manually tighten a reel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIE BAHENA whose telephone number is (571)270-3206. The examiner can normally be reached M-F 3-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIE L BAHENA/Primary Examiner, Art Unit 3774